Citation Nr: 1136842	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss since September 6, 2007?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Waco RO.  A copy of the transcript is of record.

The issue was remanded in March 2010 and again in May 2010 for further development.  Such development is complete and the issue is now ready for adjudication. 


FINDING OF FACT

Since September 6, 2007, the Veteran's bilateral hearing loss has been manifested by no worse than a level I left ear hearing loss, and a level II right ear hearing loss


CONCLUSION OF LAW

Since September 6, 2007, the criteria for acompensabile evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  

This matter was most recently before the Board in May 2010, when the case was remanded to the VA RO in Waco, Texas (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain an addendum opinion from the June 2010 VA examiner regarding the functional and daily limitations, if any, caused by the Veteran's hearing loss in accordance with the ruling in Martinak v. Nicholson.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In August 2011, the June 2010 VA examiner provided an addendum to her examination report with the requested opinion regarding the Veteran's functional limitations, thus the mandates of the remand have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in August 2011, which confirmed the previous denial.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).
Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3,000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Factual Background and Analysis

After reviewing the evidence of record the Board finds that, since September 6, 2007, the Veteran's bilateral hearing loss has warranted a noncompensable rating.  38 C.F.R. §4.85, Diagnostic Code 6100.  
 
In January 2010, the Veteran and his wife testified before the undersigned Veteran's Law Judge.  During their testimony, the Veteran and his wife explained that the Veteran had difficulty hearing in church and that he needed to turn up the television in order to hear it.  The Veteran's wife further explained that her husband had trouble hearing her speak to him.

The Veteran was afforded a VA examination in June 2010.  During his examination, an audiometric examination was conducted, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
75
LEFT
25
15
40
65

Puretone threshold averages were 65 in the right ear and 36 in the left.  Speech recognition was 92 percent in the right ear and 100 percent in the left.  The examiner diagnosed sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  

Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral I loss for the left ear and a Roman Numeral II loss for the right ear for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.

In an August 2011 addendum to her June 2010 VA examination report the Veteran's VA examiner stated that the Veteran had worn in-the-ear hearing aids bilaterally for the past three to four years with excellent result.  The examiner wrote that thus, the Veteran should not have any adverse complications to his functional or daily activities as a result of his current hearing thresholds, especially when wearing his hearing aids.  The examiner further stated that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  

The overall objective evidence of record, as detailed above, preponderates against entitlement to a compensable schedular evaluation from September 6, 2007.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to a compensable disability rating for bilateral hearing loss from September 6, 2007, is denied.





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


